470 F.2d 994
82 L.R.R.M. (BNA) 2845
AIRLINES PARKING, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 72-1528.
United States Court of Appeals,Sixth Circuit.
Argued Nov. 30, 1972.Decided Dec. 6, 1972.

William A. Coughlin, Jr., Detroit, Mich., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Patrick Hardin, Paul J. Spielberg, Joseph Oertel, N. L. R. B., Washington, D. C., Jerome H. Brooks, Director, N. L. R. B., Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, KENT, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
This is a petition for review and crosspetition for enforcement of an order of the National Labor Relations Board which was issued on May 10, 1972, and reported at 196 NLRB No. 154.


2
The Board found that it had jurisdiction over the company, that the company had restrained and coerced its employee in violation of 8(a)(1) of the Act, that the company had violated Sections 8(a) (3) and (1) of the Act by discharging an employee for union activities, and that the company had violated Sections 8(a) (5) and (1) of the Act by refusing to recognize and bargain with the union.  The usual order to cease and desist any like or related action in the future and requiring the posting of appropriate notices was entered.  In addition the company was ordered to recognize and bargain with the appropriate local of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America.


3
After review of the record and consideration of the briefs and arguments of counsel, the Court concludes that the findings of fact of the Board are in all respects supported by substantial evidence and that the Board is without error in its conclusions of law.


4
It is, therefore, ordered that the order of the Board be and it is hereby enforced.